         Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 1 of 6
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601




                                                     April 19, 2021

BY ECF & HAND

The Honorable Philip M. Halpern
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     United States v. Diamonte Galloway, 20cr458 (PMH)

Dear Judge Halpern:

        The Government respectfully submits this letter in advance of sentencing in this matter,
currently scheduled for April 26, 2021 at 11 a.m. For the reasons explained below, the Government
submits that a sentence within the Guidelines range of 87 to 108 months’ imprisonment (the
“Guidelines Range”), would be sufficient but not greater than necessary to serve the legitimate
purposes of sentencing.

A. Factual Background

               1. The Offense Conduct

        The relevant offense conduct is set forth in part in the Pre-Sentence Report (“PSR”). In or
about April 2019, the defendant’s co-conspirator (“CC-1”) contacted a confidential informant
(the “CI”) and offered to sell him a firearm. PSR ¶ 9. The CI contacted law enforcement, who
directed the CI to make controlled buys of firearms from CC-1. Id. CC-1 subsequently traveled
from North Carolina to New York on multiple occasions and sold the CI two .45 caliber pistols
and two AR-15 rifles during controlled buys in April and May 2019. ¶¶ 9-18. On June 25, 2019,
CC-1 was arrested for intentional murder, manslaughter and criminal possession of a weapon and
indicted by a New York State grand jury on the same charges. ¶ 18. Those charges are currently
pending. Id.

        Two days later, on June 27, 2019, the CI received a call from codefendant Jared Miller-
White (referred to in the PSR as “CC-2”). ¶ 19. Miller-White identified himself as CC-1’s “boy.”
Id. The next day, on June 28, 2019, Miller-White contacted the CI again, and stated that he could
get additional guns for the CI and that the guns that CC-1 had provided the CI earlier had come
from him. ¶ 20. The CI contacted law enforcement, who directed the CI to make controlled buys
of the firearms. ¶¶ 20-21.
         Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 2 of 6
                                                                                         Page 2 of 6


        Approximately a month later, on July 23, 2019, Miller-White traveled from North
Carolina to New York, met the CI in Yonkers, and sold him three pistols. ¶ 22. Miller-White
introduced the CI to Diamonte Galloway, the defendant, later the same day. ¶ 23. Miller-White
told the CI that Galloway was his cousin and that Galloway could supply the CI with additional
firearms. Id. Miller-White added that he and Galloway could supply the CI with “ice” (a street
name for methamphetamine). Id. Galloway stated that they knew someone who could get bags of
“ice” and could bring it up during the next deal. Id. The CI requested a sample to make sure that
the “ice” was of sufficient quality to sell. Id.

       Approximately two weeks later, on August 8, 2019, Miller-White traveled from North
Carolina to New York, met the CI in Yonkers, and sold him three additional pistols. ¶¶ 24-25. He
returned to New York approximately a month later, on September 11, 2019, and sold the CI
another three pistols, a revolver, and an AR-style rifle. ¶ 28-29. He also provided the CI with 3.5
grams of methamphetamine as a “sample.” Id.

        Approximately a month later, on October 10, 2019, Miller-White contacted the CI and
told him that he would be sending his cousin (Galloway) from North Carolina to deliver more
firearms. ¶ 32. Galloway arrived with the weapons approximately a week and a half later on
October 21, 2019. ¶¶ 34-36. Galloway met the CI in a parking lot of a hotel in Yonkers and
entered the back seat of the CI’s vehicle with a bag. ¶ 36. Galloway then took seven pistols and
two AR-style rifles from the bag. Id. Several of the pistols were loaded with ammunition. Id.
Galloway handed the CI the pistols and placed the AR-style rifles in the back seat. Id. The CI
handed Galloway $11,300 for the firearms and Galloway got out of the car. The firearms
remained in the vehicle after he departed. Id. Law enforcement arrested Galloway as he was
walking back to the hotel. ¶ 37.

        Galloway is not a licensed importer, licensed manufacturer, or licensed dealer of
firearms. ¶ 39. Of the firearms sold by Galloway to the CI on October 21, 2019, at least three of
them had previously been reported stolen. ¶ 40. A complete set of photos of the guns is attached
hereto as Exhibit A.

               2. The Defendant’s Guilty Plea

        Galloway waived indictment approximately a year later on September 4, 2020. ¶ 1. On or
about September 29, 2020, Galloway pleaded guilty pursuant to a plea agreement to firearms
trafficking in violation of Title 18, United States Code, Section 922(a)(1)(A), 924(n), and 2. ¶¶ 4-
5. The plea agreement calculated the base offense level as 27, the Criminal History Category as 3,
and the stipulated Guidelines Range as 87 to 108 months’ imprisonment (the “Guidelines Range”).
¶ 5.

B. The Presentence Report

       The PSR recommends a sentence within the Guidelines Range of 87 months’
imprisonment. PSR at 19. The PSR nonetheless recommends a below Guidelines sentence of 87
months’ imprisonment. PSR at 26. The PSR notes, among other things, that this is Galloway’s
16th arrest and fourth criminal conviction. Id. His prior criminal convictions include larceny,
possession of stolen goods, and failing to report an address change to the DMV. Id. Galloway was
          Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 3 of 6
                                                                                          Page 3 of 6


sentenced to terms of imprisonment of up to 19 months. Id. at 27. Nonetheless, the prior sentences
were incapable of deterring him from committing the instant offenses. Id.

C. The Defense Submission

        The defense submission asks the Court to impose a sentence of 42 months’ imprisonment.
The submission notes that Galloway is a father and has a history of drug abuse. The submission
also argues, among other things, that Galloway’s role was limited and is more akin to a mule or a
courier.

Discussion

           1.       Applicable Law

        As the Court is well aware, the Guidelines still provide important guidance to the Court
following United States v. Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d
103 (2d Cir. 2005). Because the Guidelines are “the product of careful study based on extensive
empirical evidence derived from the review of thousands of individual sentencing decisions,” Gall
v. United States, 552 U.S. 38, 46 (2007), district courts must treat the Guidelines as the “starting
point and the initial benchmark” in sentencing proceedings. Id. at 49. After that calculation,
however, the Court must consider not only the Guidelines, but also the six other factors outlined
in Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing
(as set forth below); (3) “the kinds of sentences available”; (4) any relevant policy statement by
the Sentencing Commission; (5) “the need to avoid unwarranted sentence disparities among
defendants”; and (6) “the need to provide restitution to any victims.” 18 U.S.C. § 3553(a)(1)-(7);
Gall, 552 U.S. at 50 & n.6. In determining the appropriate sentence, the Court must “impose a
sentence sufficient, but not greater than necessary, to comply with the purposes” of sentencing,
which are:

           (A)          to reflect the seriousness of the offense, to promote respect for
                        the law, and to provide just punishment for the offense;
           (B)          to afford adequate deterrence to criminal conduct;
           (C)          to protect the public from further crimes of the defendant; and
           (D)          to provide the defendant with needed educational or vocational training,
                        medical care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

                 2. A Sentence Within the Guidelines Range Is Appropriate in this Case

       For the reasons set forth below, the Government submits that a sentence within the
Guidelines Range of 87 to 108 months’ imprisonment would be sufficient but not greater than
necessary to serve the legitimate purposes of sentencing.
         Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 4 of 6
                                                                                       Page 4 of 6



                              a. The Nature and Circumstances of the Offense and the Need for
                                 the Sentence Imposed to Reflect the Offense’s Seriousness

         A sentence within the Guidelines Range is necessary to reflect the seriousness of the
offense. Illegal weapons trafficking has only one purpose—to put weapons of murder in the hands
of those who should not have them. Galloway, in turn, was not a “mule” or “courier.” He
personally trafficked over a dozen lethal firearms. He travelled across at four states to make the
transactions. He did so multiple times. And he trafficked these instruments of death for nothing
more than personal profit. Indeed, on one day alone, he personally sold 7 pistols and 2 AR-style
rifles, some of which were already loaded:
         Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 5 of 6
                                                                                   Page 5 of 6


GALLOWAY also did not just sell firearms. He sold multiple high capacity magazines, whose
only purpose is inflicting slaughter:




Simply put, Galloway’s crime is real and incredibly serious. He put countless people in danger
when he transported these loaded weapons from North Carolina to New York. And if this had not
been a sting operation, these weapons would be on the street and in the hands of whoever was
willing to pay.
          Case 7:20-cr-00458-PMH Document 33 Filed 04/19/21 Page 6 of 6
                                                                                           Page 6 of 6


                               b. The Defendant’s History and Characteristics

        Galloway’s lengthy criminal history and his repeated violations of court-imposed
supervision also counsel a sentence within the Guidelines Range. As the PSR notes, this is
Galloway’s fourth criminal conviction. PSR ¶¶ 58-60. In 2013, he was convicted of breaking and
entering a motor vehicle and larceny, and was sentenced to a term of 4 to 14 months’
imprisonment. Id. Rather than turn his life around, he violated the terms of his probation by stealing
approximately $4,000 in jewelry and illegally acquiring a shotgun and shotgun ammunition. Id.
He was then sentenced to a term of 8 to 19 months’ imprisonment. Id. This was still not enough to
deter him. 1

        To be sure, the letters in support of the defense submission indicate that Galloway has the
strong support of his family members. This factor is positive and gives hope that Galloway may
someday turn his life around. But this support has not deterred him from nearly a decade of
criminal conduct culminating in the sale of deadly weapons.

D. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Correct Guidelines Range of 87 to 108 months’ imprisonment, as such a
sentence would be sufficient but not greater than necessary to serve the legitimate purposes of
sentencing.

                                                      Respectfully submitted,

                                                      AUDREY STRAUSS
                                                      United States Attorney


                                                  By: _____________________________
                                                     Mathew S. Andrews
                                                     Stephanie Simon
                                                     Assistant United States Attorneys
                                                     (212) 637-6526




1
  As the PSR also notes, during the next several years, he was arrested seven more times for felony
larceny, breaking or entering a motor vehicle, possessing a stolen motor vehicle, illegally
possessing a firearm, assault on his then-girlfriend, felony possession of marijuana and cocaine
while incarcerated, and attempted sale of a stolen vehicle. ¶¶ 70-76. These arrests were dismissed
without leave by the district attorney’s office for unknown reasons. Id.
